DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 13-14, 15 and 21 is/are objected to because of the following informalities:  
Claims 13 and 21 present what appears to be a Markush style grouping using the phrasing “selected from…and…”. Correction with “selected from the group consisting of…and…” would clarify the format.
The preamble of independent claim 14 provides “The system comprising”. A correction with “A:” is recommended to provide consistency between co-pending independent claims (i.e. claims 1 and 14).
Claim 15, presents “…the system operates or in a continuous filtration mode…”; correction with “…the system operates .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14, the recitations of “targeted product", “target product” and “targeted protein” (“the targeted protein” also lacks any clear antecedent basis) appear to all reference the same component in different phases or stages of the system. However, it is not clear in the claims whether these are all referencing the same component or not. For examination purposes, the “target product”, “targeted product”, and “targeted protein” are all interpreted in view of the instant disclosure as a “targeted protein”. An amendment to the claims clarifying and making such recitations consistent would appear suitable to resolve the outstanding issue. Note also that at least claims 11-12 further reference “targeted product”.
Regarding claims 1 and 14, the recitation of “a second retentate comprising resin beads with bound target product” creates confusion. Are these the same or different resin beads with bound target product as previously recited with respect to the “second fluid”?
Regarding claims 1 and 14, the recitation of “any cell debris from the first permeate” creates confusion. Is this the same or different cell debris from the cell debris set forth with respect to the first filter?
Regarding claim 1, the recitation of “a third fluid comprising resin beads and unbound targeted product” creates confusion. Are these resin beads the same or different from the resin beads that previously had bound target product and or the resin beads being mixed by the first mixing apparatus?
Regarding claim 6, the recitation of “the first, second, or third tangential flow filters independently comprises…” (emphasis added) creates confusion. It is unclear given the three filters are recited in the alternative whether each of the filters must independent comprise or merely a single filter thereof independently comprises.
Regarding claims 11-13 and 19-21, the preamble of the claims provides “The method of claim…”; however, the parent claims are of “system” type. Accordingly, there is no apparent antecedent basis provided for a method. Additionally, the claimed do not set forth any apparent method steps, but rather appear to further define either the resin beads or the materials worked upon by the device. For Examination purposes, claims 11-13 and 19-21 are considered as if they read “The system of claim…”.
Regarding claim 14, the recitation of “a third fluid comprising resin beads and bound targeted product” creates confusion. Are these resin beads the same or different from the resin beads that previously had bound target product and or the resin beads being mixed by the first mixing apparatus?
Regarding claim 14, the recitation of “a third retentate comprising resin beads with bound target product” creates confusion. Are these resin beads the same or different from the resin beads that previously had bound target product and or the resin beads being mixed by the first mixing apparatus?
Regarding claim 14, the recitation of “any remaining cell debris from the first permeate” creates confusion. Is this the same or different cell debris from the cell debris set forth with respect to the first filter?
Regarding claim 14, the recitation of “a fourth fluid comprising resin beads and unbound targeted product” creates confusion. Are these resin beads the same or different from the resin beads that previously had bound target product and or the resin beads being mixed by the first mixing apparatus?
Regarding claim 18, the recitation of “the first, second, third or fourth filters is a tangential flow filter each independently comprises…” (emphasis added) creates confusion. It is unclear given the four filters are recited in the alternative whether each of the filters must independent comprise or merely a single filter thereof independently comprises.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 11 and 19, “the targeted product is a protein” fails to further limit the parent claim as claims 1 and 14 each previously already recited “the targeted protein” which is best understood in view of the remainder of the claim context and the instant disclosure to be the “targeted product”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-21  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claims 1 and 14, Kopf (USP 6,383,380) is the closes art of record. Kopf provides in figures 1-2, 5, a filtration system including a first filter (27), mixing with beads (C13/L29-60), a second filter (42) as well as elution (figure 5, reactor 24, C16/L55-67). While Kopf provides for a second resin based separation (C16/L35-45), this separation is not for the target compound but rather for additional, sequential separations.  Kopf further does not provide a third (fourth in the context of claim 14) filter receiving the unbound beads and the target for separating the target from the beads.  Rather, Kopf uses the second filter to separate any remaining target elements from the beads.  See also Kopf at C17/L20-60.
The international search report (from related PCT/US19/31087) cites Prior (USP 6,080,571).  However, like Kopf, Prior is deficient as to such details.  Additionally, Prior utilizes chromatography columns and thus fails to provide any clear indication that there are any resin beads in solution (see for instance C8/L15-35).
Nakai et al. (US 2019/0322975) provides a cell culture method (title/abstract) including as illustrated in figure 1, a cell tank (10), filter (20), second filter (30) and product being sent for further purification (57).  Nakai is silent as to the use of resin beads to bind the target product or that the beads and target product after unbinding are separated by a third filter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/           Primary Examiner, Art Unit 1759